Citation Nr: 1001282	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-38 568	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for a chronic lumbar 
strain with history of lower extremity numbness, pain, and 
osteoarthritis, currently rated as 40 percent disabling.   



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from October 1984 to September 
1988.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a decision of February 2005 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  


FINDING OF FACT

On January 6, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations  of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
L. M. BARNARD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


